Citation Nr: 9912818	
Decision Date: 05/11/99    Archive Date: 05/21/99

DOCKET NO.  96-05 378	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently rated as 30 percent 
disabling.

2.  Entitlement to an increased rating for hammertoes, 
currently rated as 10 percent disabling.

3.  Entitlement to an increased (compensable) rating for 
enlarged tonsils.

4.  Entitlement to a total rating based on unemployability 
due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Cincinnati Legal Aid Society




WITNESS AT HEARING ON APPEAL


Appellant

ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to February 
1969.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  A 
hearing was held before a hearing officer at the RO in 
November 1997, and the hearing officer's decision was entered 
in February 1998.  

REMAND

Concerning his claim for an increased rating relative to his 
service-connected PTSD, the veteran contends, in substance, 
that such disability is more severely disabling than 
currently evaluated.  In this regard, the Board observes that 
the veteran was most recently pertinently examined by VA in 
February 1996.  However, the related examination report 
reflects that such examination apparently did not feature a 
mental status examination and, in addition, no score was 
assigned as being representative of the veteran's pertinent 
Global Assessment of Functioning (GAF).  Given the foregoing, 
and inasmuch, moreover, as the pertinent VA criteria to 
evaluate such disability was subsequently revised (effective 
November 7, 1996), the Board is of the opinion that the 
veteran should be reexamined by VA, as specified in greater 
detail below and to include pertinent opinion bearing on the 
certified TDIU claim, before any related appellate 
adjudication is made.  Further development to facilitate the 
accomplishment of the foregoing is specified below.

Concerning his claim for an increased rating for enlarged 
tonsils, the Board observes that rating decisions entered in 
February 1998 and August 1998 reflect, in each instance, the 
assignment of a related noncompensable evaluation (pursuant 
to 38 C.F.R. Part 4, Diagnostic Code 6514 (1998)).  However, 
Supplemental Statements of the Case dated in February 1998 
and August 1998 contain narrative, in each instance, 
asserting that the rating for such disability "is continued 
as 10 percent disabling".  Further development to reconcile 
the foregoing is, therefore, specified below.  

Accordingly, the case is REMANDED for the following:

1.  The RO should contact the veteran and 
request him to specify the names, 
addresses and approximate date(s) of 
treatment relating to any health care 
provider(s), other than the VA Medical 
Center in Cincinnati, Ohio, who may 
possess clinical evidence, not currently 
of record, which he feels would be 
helpful to any claim at issue on appeal.  
Thereafter, in light of the response 
received and after obtaining any 
necessary authorization, the RO should 
take appropriate action to obtain copies 
of any clinical records indicated.  In 
any event, the RO should take appropriate 
action to procure copies of any records 
reflecting treatment rendered the veteran 
since July 1997 at the VA Medical Center 
in Cincinnati, Ohio.   

2.  Thereafter, the RO should arrange for 
the veteran to undergo the following VA 
examinations: 

(a.)  A VA examination by a board 
certified psychiatrist, if available, to 
determine the current severity of the 
veteran's service-connected PTSD.  
Further, the examiner is specifically 
requested to (1) assign a score 
representative of the veteran's service-
connected PTSD-related Global Assessment 
of Functioning and (2) comment generally 
as to what extent such service-connected 
disability impacts the veteran's ability 
to engage in more than marginal 
employment.  Any special diagnostic 
studies deemed necessary should be 
performed, and the claims folder should 
be made available to the examiner for 
review prior to the examination.  

(b.)  Pertinent examination by VA to 
ascertain the present severity of the 
veteran's service-connected enlarged 
tonsils.  Any special diagnostic studies 
deemed necessary should be performed, and 
the claims folder should be made 
available to the examiner for review 
prior to the examination.  

3.  The RO should then review the report 
pertaining to each VA examination 
performed in response to the previous 
numerical directive to ascertain whether 
each examination is in compliance with 
the Board's respective examination 
instructions.  

4.  Then, after undertaking any 
development deemed necessary in addition 
to that specified above, the RO should 
(1) readjudicate the veteran's claim for 
an increased rating for PTSD; in 
readjudicating such claim, the RO should 
consider the revised criteria pertaining 
to the evaluation of mental disorders, 
38 C.F.R. Part 4 (effective November 7, 
1996), as well as the criteria in effect 
prior to November 7, 1996, rating the 
veteran under the criteria most favorable 
to him; and (2) readjudicate the final 
three issues stated on the title page.  

5.  If any benefit sought on appeal is 
not granted to the veteran's 
satisfaction, or if he expresses 
disagreement pertaining to any other 
matter, both he and his representative 
should be provided with an appropriate 
Supplemental Statement of the Case 
(SSOC).  In addressing the veteran's 
claim for an increased rating for 
enlarged tonsils in such SSOC, the RO 
should ensure that the narrative in the 
SSOC conforms to the rating assigned for 
such disability in the related 
readjudication accomplished pursuant to 
the preceding numerical directive.  The 
veteran should also be provided 
appropriate notice of the requirements to 
perfect an appeal with respect to any 
issue(s) addressed therein which does not 
appear on the title page of this 
decision.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusions, either 
legal or factual, as to any ultimate outcome warranted.  No 
action is required of the veteran unless he is otherwise 
notified.  


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



